Exhibit 10.5

AMENDMENT NO. 1 TO

COLLATERAL TRUST AGREEMENT

AMENDMENT NO. 1 TO COLLATERAL TRUST AGREEMENT (this “Amendment”), dated as of
March 2, 2016 (the “Effective Date”), among Real Alloy Holding, Inc., a Delaware
corporation (the “Issuer”), each of the Guarantors listed on the signature pages
hereto (the “Guarantors”), Wilmington Trust, National Association, as trustee
under the Indenture (the “Trustee”), and Wilmington Trust, National Association,
as notes collateral trustee (the “Notes Collateral Trustee”).

W I T N E S S E T H :

WHEREAS, SGH Escrow Corporation, a Delaware corporation (the “Escrow Issuer”)
and Intermediate Holdings have heretofore executed and delivered to the Trustee
an Indenture, dated as of January 8, 2015 (the “Original Indenture”), providing
for the issuance of 10.000% Senior Secured Notes Due 2019 (the “Notes”);

WHEREAS, pursuant to that First Supplemental Indenture, dated February 27, 2015,
among the Issuer, Intermediate Holdings, the Additional Guarantors, the Trustee
and the Notes Collateral Trustee, which amended the Original Indenture (such
amended Original Indenture, the “Indenture”), the Escrow Issuer merged with and
into the Issuer, with the Issuer being the surviving entity of such merger and
the Escrow Issuer ceasing to exist;

WHEREAS, the Issuer, the Guarantors from time to time party thereto, the Trustee
and the Notes Collateral Trustee are party to that certain Collateral Trust
Agreement, dated February 27, 2015 (the “Collateral Trust Agreement”);

WHEREAS, the Issuer and the Guarantors desire to amend the Collateral Trust
Agreement to provide for the release of certain Collateral by the Trustee or by
the Notes Collateral Trustee as instructed by the Trustee, as applicable,
pursuant to the terms of the Indenture as amended by that Second Supplemental
Indenture, dated February [_], 2016; and

WHEREAS, the parties have agreed to amend the Collateral Trust Agreement in
accordance with the terms and conditions set forth in the Indenture and the
Collateral Trust Agreement.

NOW THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt of which is hereby acknowledged, the parties to this
Amendment hereby agree as follows:

1.Capitalized Terms.  Capitalized terms used herein but not defined shall have
the meanings assigned to them in the Collateral Trust Agreement.

2.Amendment.  Effective as of the Effective Date, the Collateral Trust Agreement
is hereby amended as follows:

 

--------------------------------------------------------------------------------

 

 

(a)

Section 4.1(a)(6) of the Collateral Trust Agreement is hereby amended by
deleting the word “and” at the end thereof.

 

(b)

Section 4.1(a) of the Collateral Trust Agreement is hereby amended by deleting
in Section 4.1(a)(7) the “.” and replacing it with “; and”

 

(c)

Section 4.1(a) of the Collateral Trust Agreement is hereby amended by adding a
new Section 4.1(a)(8) after Section 4.1(a)(7) to read as follows:

“as to any Collateral released in accordance with Section 11.02(a)(6) of the
Indenture.”

3.Effect of Amendment.  Except as expressly amended hereby, the Collateral Trust
Agreement remains in full force and effect.

4.Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5.Counterparts.  The parties may sign any number of copies of this Amendment.
Each signed copy shall be an original, but all of them together represent the
same agreement.

6.Effect of Headings.  The Section headings herein are for convenience only and
shall not affect the construction of this Amendment.

 

 

[Signature page follows.]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first written above.

 

REAL ALLOY HOLDING, INC.
REAL ALLOY RECYCLING, INC.
REAL ALLOY SPECIALTY PRODUCTS, INC.
ETS SCHAEFER, LLC
REAL ALLOY SPECIFICATION, INC.
REAL ALLOY BENS RUN, LLC


By: /s/ Michael J. Hobey         

Name: Michael J. Hobey
Title: Vice President

 

Real Alloy Intermediate Holding, LLC


By: /s/ Kyle Ross                        

Name: Kyle Ross
Title:  President

 

RA MEXICO HOLDING, LLC


By: /s/ Jeffrey Crusinberry      

Name: Jeffrey Crusinberry
Title: President




(Signature page to Amendment to Collateral Trust Agreement)

 

--------------------------------------------------------------------------------

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee


By: /s/ Jane Schweiger          

Name: Jane Schweiger
Title: Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes Collateral Trustee


By: /s/ Jane Schweiger          

Name: Jane Schweiger
Title: Vice President

 

 

 

(Signature page to Amendment to Collateral Trust Agreement)